  

 

Tn the. thi SIV IC
For The ilar ok Sp ey oe
rian David Hill | Criminal /| ( ivil Action Nb.
fetter, hath F GRE
D1 7-CV-10%
V, -
Uniled Shales or America -
Reson

Brief/Memarand m of law on Rule 17 Flea in support af
1/55 NMecton ( i #175) a Lie hr lef ( be e129

C rininal Lehndenl and 62/55 feliliner Er w) Duval Hil tes
this Brief /Memorandum at Law atlackin Hill's guilty plea under
the ay fule 41 colloquy and fle, insu wt if Pils
Actual Lmocence, and. in support at Hill's Pou Upon lhe
C ourt claims, Spel vi n al fachnent tb this memorandum
shows a Rec lara fon which establishes an evideritia| basis That
Hill’ pully lea wasnt just caused by néflecIve assislance of
counsel by by the £4 that Hill never gd lo review over
all a his crimpal case discover maker the rady"
malérial brady Vv, Vor and) fe TD his charge at plea Yom
roku 0 pily (Doe gaen FY) Hill was in € awit 7
the 7! evi ence that the Governrment/t Respandinit had used
ee Hill to indct hin and thal evidence which was ping
0 be ysed against Hil af the planned Jury Trial,

a

Case 1:13-cr-00435-TDS Document 171 Filed 03/13/19 Pane 1 of 4
Hill WAS misinlormed and Hil. Z fonily had heen misiilbrmed
that Hill had A chance at win 12 4 and that Hil would have

un ZD years had he rat th wilh pe Misintormed
4 none - than Assistant Federal te gall p ric David
Aa

dle, Hill's former Counsel. Hill neh Ihaving aoe Was_In all
of his ate! Case discovery mater ial, nol review, 1
over al ee, evidence méleria| a bbe at
bia

SIN
ite at Jy Tia), «Tal by Ab bach no. han 4,
Hill's own iti attomey Mr ’ lacke. Hill would have war
the. ury rial had = & = heen Heche. The, evidence

and case law as_well as | menls_fll ‘dell in hs
2055 Hhig LISP trek pal 2085 ir iy spn.

hedhat had a excell chance of ‘being Tourd no by
Hy Hill's Counsel Filed a ar ely : ay
mn

A din Pp Supplier ment 1. CASE law dt Uniled Stiks V,
Cote Fy auth Circul l/ 5, Court ot Areal Zid F. Be
46) 2013)" A i wy! plea i is nol hiro a) 4 and olerily made

ha me dstendoat been misiitarmet As 12 @ Ere

Ch UCIA aspect af his CASE, ae low a United Siales V,
Brown 117 fxd 4/1 (144 Cir. ag hod shown Thal That

qn palin, git to the a made. his plea inl

Accord it upplemen < Case law the older den ‘a
25 tke a cae ey fs tlt

pr ional valid any to the extent itis “volt ay ql. ellgert
ey v. Ubited Shite 397 is oe 748, LZ5L Edd 17,
D'S Ct 1463 (1 99) Aecordig bo ‘Supplement 2 cake”

Z

Case 1:13-cr-00435-TDS Document 171 Filed 03/13/19 Pane ? of 4
law of Bousley v. United Stakes 523 Ws, 614-149 L Ej} 24
28118 S/H 14 (1 998) Combed person hell he
to hearing on merits at collateral clam cores ing valitty or

his

willy plea... and thal "ition 5 claim may shill be” novia}
fe ued f this col lale ral prreodry Pew Y abl That
the consttuhanal errar in his plea <alloquy "has probably resulled

in the COW viclion ot One whe IS AC tually wnacent Mu

Camier, sora, at 446, 91 | Ed 24 397 106 § OIA

Hill s if yy inl vald becaiise it coneck any en] Man
The Pcthl! beer # quilt ard Hil: guy plea wer ere
Upan the court f ia dt fence conse | nd Hf be vernmeril. The
gal) plea was misitormed andlor winlorned and wirtellgent”
il yf plea agpeenent was ancther Fraud We the Cott
by 2 Cpvernment Hill is wrecent of his chorge and cometion.

fespecttuly fled with the Cour, ts the 8 a da iy at March, L013
BespecHually subnilled

Prin y) Hill
Brian Dav Hl
HZ IPET-57
Federal C, acreclonal Thst tition

EO Box 10

a Biter. NC 27509

Wiley s : ice USWGO

rainTheSuanc re as “ae WG
5

Case 1:13-cr-00435-TDS Document 171 Filed 03/13/19 Pane 32 of 4
Costas a Tg Vice

ri an David Hil Hill herely coe That he appalled the,» the

tore 290g lg and 4 tow syplemenls IN a cern
ie” ay nO. 7018 1230 0000 8938 9978 et

mailin

hick! was mailed out at the Mail Bom of the FCI+

Baer incitition en March & 2029 % the Clerl of the Cart

Hill re yest thal the Cleft SEV VE the Government with A

Copy by Nofce of Flecttonic Filng using the CMJECF syslem a
Thank You.

Respect Ted
Brin 21 Brian DHE hi il

Siped

Brian David fill
FED Y ae e
Fi Faden C orveclon / I nshhiton* 10/)
Dd NC. Huy ZE/PO Box 1000
Biber NC 27579
| USWGL
STonley blog » JusticeFor SWIG: wordpress CoM

Drain Ihe Sweup

Mate a Great 4 WA
Tranp MW

4,

Case 1:13-cr-00435-TDS Document 171 Filed 03/13/19 Pane 4 ofa
